           Case 1:21-cv-02148-AT Document 1 Filed 05/21/21 Page 1 of 9




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

OLIVIAH CONSTABLE,

      Plaintiffs,

v.                                         CIVIL ACTION
                                           FILE NUMBER:
BAYERISCHE MOTOREN WERKE
AG, BMW OF NORTH AMERICA,
LLC, BMW MANUFACTURING
CO., LLC and JOHN DOES 1-5

      Defendants.


      NOTICE OF REMOVAL BY DEFENDANTS BMW OF NORTH
       AMERICA, LLC and BMW MANUFACTURING CO., LLC

      Pursuant to 28 U.S.C. §§ 1441, et seq., Defendants BMW of North America,

LLC (“BMW NA”) and BMW Manufacturing Co., LLC (“BMW MC”) by and

through their counsel, hereby give Notice of Removal of the above-styled action

from the State Court of Gwinnett County, State of Georgia to the United States

District Court for the Northern District of Georgia, Atlanta Division. BMW NA

and BMW MC submit that original subject matter jurisdiction exists in the United

States District Court for the Northern District of Georgia, Atlanta Division, and

avers the following in support of this Notice of Removal:

      1.     On or about April 16, 2021, the Plaintiff, Oliviah Constable, filed this

action in the State Court of Gwinnett County, State of Georgia. The Complaint
           Case 1:21-cv-02148-AT Document 1 Filed 05/21/21 Page 2 of 9




identified Bayerische Motoren Werke AG, BMW of North America, LLC, and

BMW Manufacturing Co., LLC, and John Does 1-5 as defendants and sought to

recover damages relating to injuries sustained by Plaintiff which Plaintiff claims to

have occurred as a result of failures of the front-passenger door and seatbelt of a

2013 BMW 328i during a single-vehicle accident.

      2.     The Complaint asserts claims for strict product liability, negligence,

and seeks the recovery of compensatory damages.          See Plaintiff’s Complaint,

attached as Exhibit “A”.

I.    Jurisdictional Basis for Removal

      3.     There is jurisdiction over this removed action pursuant to 28 U.S.C. §

1441 because this action originally could have been filed in the United States

District Court pursuant to 28 U.S.C. § 1332(a). Specifically, the United States

District Court has subject matter jurisdiction over this action because there is the

requisite diversity of citizenship between the Plaintiff and BMW NA and BMW

MC and the amount in controversy exceeds seventy-five thousand dollars

($75,000.00), exclusive of interest and costs.

      4.     BMW NA was served with a copy of the Complaint on April 21,

2021. BMW MC was served with a copy of the Complaint on April 28, 2021.

Bayerische Motoren Werke AG has not been served with a copy of the Complaint.




                                          2
            Case 1:21-cv-02148-AT Document 1 Filed 05/21/21 Page 3 of 9




      5.      Pursuant to 28 U.S.C. §1446(b), the Notice of Removal is to be filed

“within thirty (30) days after the receipt by the defendant, through service or

otherwise, of a copy of the initial pleading setting forth the claim for relief upon

which such action or proceeding is based, or within thirty (30) days after service of

the summons upon the defendant . . . .” 28 U.S.C. §1446(b).

      6.      The thirty (30) day period for removal did not accrue until no earlier

than April 21, 2021 when BMW NA was served. Thus, pursuant to Rule 6(a)(1) of

the Federal Rules of Civil Procedure and 28 U.S.C. §1446(b), this notice of

removal filed on or before May 21, 2021 is timely.

      7.      In determining whether diversity is satisfied, the citizenship of the

named plaintiff is determined at the time the complaint is filed and at the time of

removal. See generally Freeport-McMoRan, Inc. v. K N Energy, Inc., 498 U.S.

426, 428 (1991) (per curiam).

      8.      Paragraph 1 of the Complaint indicates that “Plaintiff is a citizen and

resident of Fulton County, Georgia.” See Plaintiff’s Complaint, ¶ 1.

      9.      BMW NA is a Delaware corporation with its principle place of

business in the State of New Jersey. (Complaint, ¶ 4).

      10.     BMW MC is a Delaware corporation with its principle place of

business in the State of South Carolina. (Complaint, ¶ 6).




                                          3
            Case 1:21-cv-02148-AT Document 1 Filed 05/21/21 Page 4 of 9




      11.     BMW AG is corporation organized and existing under the laws of the

Federal Republic of Germany with principal place of place of business in Munich,

Germany. (Complaint, ¶ 2).

      11.     Fictitious Defendants’, including John Does 1-5, citizenship should be

disregarded for purposes of removal. See 28 U.S.C. § 1441(b).

      12.     This Court has diversity jurisdiction over this action pursuant to 28

U.S.C. §1332 because the requisite diversity of citizenship exists, as the plaintiff is

a citizen of the State of Georgia and BMW AG, BMW NA and BMW MC are not

residents of Georgia.

II.   The Amount in Controversy Has Been Satisfied

      13.     Plaintiff’s Complaint does not specify the amount of damages he

seeks, but the damages sought clearly exceed the $75,000.00 jurisdictional limit.

See Pretka v. Kolter City Plaza II, Inc., 608 F. 3d 744, 754 (11th Cir. 2010) (“when

the Complaint does not claim a specific amount of damages, removal from state

court is proper if it is facially apparent from the complaint that the amount in

controversy exceeds the jurisdictional amount”) (internal quotations and citations

omitted).

      14.     Defendants meet this burden by showing either that it is facially

apparent from the Complaint, or by putting forth “additional evidence




                                          4
              Case 1:21-cv-02148-AT Document 1 Filed 05/21/21 Page 5 of 9




demonstrating that removal is proper.” Roe v. Michelin N. Am., Inc. 613 F. 3d

1058, 1061 (11th Cir. 2010).

        15.     Plaintiffs seek damages in the Complaint for compensatory and

special damages, including medical expenses and lost wages, plus costs. See,

Plaintiff’s Complaint, ¶¶ 87-91. Here, Plaintiff’s medical bills from Piedmont

Healthcare alone total approximately $448,000.00. See Exhibit B. Further, “[A]s

specified in § 1446(a), a defendant's notice of removal need include only a

plausible allegation that the amount in controversy exceeds the jurisdictional

threshold. Evidence establishing the amount is required by § 1446(c)(2)(B) only

when the plaintiff contests, or the court questions, the defendant's allegation.” Dart

Cherokee Basin Operating Co., LLC v. Owens, 574 U.S. 81, 89 (2014).

        16.     Accordingly, the amount in controversy is satisfied. See 28 U.S.C. §

1332.

III.    The Procedural Requirements for Removal Have Been Established

        17.     This Court has original subject matter jurisdiction over this action

pursuant to 28 U.S.C. § 1332(a) because there is complete diversity of citizenship

among the properly joined parties, and the amount in controversy exceeds $75,000,

exclusive of interest and costs.




                                           5
            Case 1:21-cv-02148-AT Document 1 Filed 05/21/21 Page 6 of 9




      15.     BMW AG and BMW MC have attached as Exhibit C to this Notice

of Removal the entirety of the filings in the State Court of Gwinnett County, as

required under 28 U.S.C. §§ 1441, 1446.

      16.     This Notice of Removal is being served upon counsel for Plaintiff and

contemporaneously filed with the Clerk of State Court of Gwinnett County,

Georgia. Copies of the Notice of Filing Notice of Removal, together with the

Notice of Removal, are being served upon Plaintiff’s counsel pursuant to 28 U.S.C.

§ 1446(b).

      17.     Bayerische Motoren Werke AG, a resident of Germany, has not been

served. “Defendants (at least those not citizens of the forum state) who are

unserved when the removal petition is filed need not join in it.” Getty Oil Corp., a

Div. of Texaco v. Ins. Co. of N. Am., 841 F.2d 1254, 1262 (5th Cir. 1988).

      18.     The filing fee of $402.00 has been paid electronically into the registry

of the United States District Court at the time of filing the Notice of Removal.

      19.     All procedural requirements for removal have been satisfied.

      WHEREFORE, Defendants BMW of North America, LLC and BMW

Manufacturing Co., LLC respectfully remove this action to the United States

District Court for the Northern District of Georgia, Atlanta Division based on the

fact that original subject matter jurisdiction exists pursuant to 28 U.S.C. § 1332.

      Respectfully submitted, this 21st day of May, 2021.



                                          6
Case 1:21-cv-02148-AT Document 1 Filed 05/21/21 Page 7 of 9




                          /s/ DAVID V. HAYES__________________
                          David V. Hayes
                          GA Bar No.240156
                          OWEN GLEATON EGAN JONES
                          SWEENEY, LLP
                          303 Peachtree Street N.E.
                          Suite 2850
                          Atlanta, GA 30308
                          Telephone: (404) 566-4082
                          Telecopier: (404) 525-4347
                          Email: DHayes@owengleaton.com
                          Attorneys for BMW of North America, LLC
                          and BMW Manufacturing Co., LLC




                             7
          Case 1:21-cv-02148-AT Document 1 Filed 05/21/21 Page 8 of 9




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

OLIVIAH CONSTABLE,

      Plaintiffs,

v.                                         CIVIL ACTION
                                           FILE NUMBER: 21-C-02983-S4
BAYERISCHE MOTOREN WERKE
AG, BMW OF NORTH AMERICA,
LLC, BMW MANUFACTURING
CO., LLC and JOHN DOES 1-5

      Defendants.

                        RULE 7.1 CERTIFICATION

      By her signature below, and as required by LR 7.1, NDGA, counsel for

Defendants BMW of North America, LLC and BMW Manufacturing Co., LLC,

certifies that the foregoing pleading has been prepared with Times New Roman

font, size 14.

                                    /s/ David V. Hayes
                                    David V. Hayes




                                       8
          Case 1:21-cv-02148-AT Document 1 Filed 05/21/21 Page 9 of 9




                         CERTIFICATE OF SERVICE

      I hereby certify that I have this day served the foregoing Notice of Removal

to all other parties by causing a copy of the same to be filed electronically through

the Court’s ECF system, which will cause copies of the same to be delivered

electronically to:

                                 Andrew B. Cash
                                Shane E. Bartlett
                         Cash, Krugler & Fredericks, LLC
                             5447 Roswell Road, NE
                               Atlanta, GA 30342
                                 acash@ckf.law
                                sbartlett@ckf.law



      This 21st day of May, 2021.

                                Owen, Gleaton, Egan, Jones & Sweeney, LLP


                                /s/ David V. Hayes
                                David V. Hayes
                                Georgia Bar No. 240156
                                Attorneys for BMW of North America, LLC and
                                BMW Manufacturing Co., LLC

303 Peachtree Street, N.E., Suite 2850
Atlanta, GA 30308
Tele: (404) 688-2600
Facsimile: (404) 525-4347
dhayes@owengleaton.com




                                         9
